DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 04/05/2021 in which claims 1, 11, and 18 are currently amended. By this amendment, claims 1-20 are still pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 06/09/2021 and 12/02/2021 have been considered and placed of record. Initialed copies are attached herewith.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The prior art of record either taken alone or in combination thereof with art filed on 06/09/2021 and 12/02/2021 fails to teach or reasonably suggest,
As in claim 1: A wearable device comprising, among other patentable features, “an antenna…a planar substrate…an inductive charging coil including multiple linear lengths of conductive material wrapped around the planar substrate of the antenna such that the inductive charging coil overlaps extends across both opposing planar surfaces of the planar substrate of the antenna and at least some of the linear lengths of the conductive material of the inductive charging coil cross at least a portion of the planar coil of the antenna, the inductive charging coil being configured to receive electrical energy for powering the wearable device, wherein the antenna and the inductive charging coil are electrically separate components”.
As in claim 11: A wearable device comprising, among other patentable features, “an antenna…a planar substrate …a flexible substrate wrapped around a portion of the planar substrate of the antenna, opposing ends of the flexible substrate being joined together; Page 3 of 9Application No. 15/697,147Response to Non-Final Office Action of January 11, 2021electrically conductive traces arranged along a surface of the flexible substrate such that the electrically conductive traces overlap both opposing planar surfaces of the planar substrate of the antenna and cross over the planar coil of the antenna, the electrically conductive traces being coupled together in a region where the opposing ends of the flexible substrate are joined together, wherein the electrically conductive traces are electrically separate from the antenna…”.
As in claim 18: A wearable device comprising, among other patentable features, “an antenna…a planar substrate … a flexible substrate wrapped around a portion of the antenna, opposing ends of the flexible substrate being joined together; and electrically conductive traces arranged along a surface of the flexible substrate such that the electrically conductive traces overlap both opposing planar surfaces of the planar substrate of the antenna and cross over the planar coil of the antenna, the electrically conductive traces extending across the opposing ends of the flexible substrate multiple times to form a coil structure configured to receive electrical energy from a magnetic field, wherein the electrically conductive traces are electrically separate from the antenna”.
Claims 2-10 depend either directly or indirectly from claim 1 and therefore are allowed for the same reasons.
Claims 12-17 depend either directly or indirectly from claim 11 and therefore are allowed for the same reasons.
Claims 19-20 depend either directly or indirectly from claim 18 and therefore are allowed for the same reasons.
None of the prior art of record either taken alone or in combination thereof teaches or reasonably suggest, inter alia, “…electrically conductive traces arranged along a surface of the flexible substrate such that the electrically conductive traces overlap both opposing planar surfaces of the planar substrate of the antenna and cross over the planar coil of the antenna…”, as recited.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 7,593,538 to Polinske discloses antennas for hearing aids.
USPAT 7,443,163 to Warntjes et al., (Warntjes) discloses the general state of the art regarding a low profile RF coil for use in magnetic resonance receive coils with compact inductive components.
USPAT 7,443,362 to Yungers et al., (Yungers) discloses the general state of the art regarding a solenoidal antenna.
USPAT 6,501,439 to Keilen et al., (Keilen) discloses the general state of the art a flexible substrate wide band multi-frequency antenna system.
EP 2015424 A2 to Kondo et al., (Kondo) discloses the general state of the art regarding coil unit and electronic instrument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        August 11, 2022